DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyo et al. (US 10,249,666, foreign priority date = 8/9/16).
	Rejection A:
	In re claim 1, Pyo et al. teach first, second, third, and fourth pixels PX1-PX4 disposed adjacent to each other in a plan view (Fig. 6), and
the first, second, third, and fourth pixels PX1-PX4 including first, second, third, and fourth photoelectric conversion regions 110a/110b (note: each of first, second, third and fourth photoelectric conversion regions comprises 110a/110b,  Fig.7B),
wherein the first photoelectric conversion region 110a/110b (in pixel PR, Figs.6, 21) includes first and second portions 110a and 110b divided by a first separation region 105 (Figs. 7B, 19),
wherein the second photoelectric conversion region 110a/110b (in pixel PG2, Figs.6, 21) includes third and fourth portions 110a and 110b divided by a second separation region 103a/103b (Figs. 7B, 19),
wherein the third photoelectric conversion region 110a/110b (in pixel PB, Figs. 6, 7B) includes fifth and sixth portions 110a and 110b divided by a third separation region 103a/103b (Fig. 6),
wherein the fourth photoelectric conversion region 110a/110b (in pixel PG1, Figs. 6, 7B) includes seventh, eighth, ninth  and tenth portions 7-10 (Fig. 6) divided by a fourth separation region 103a/103b (Fig. 19); and wherein the fourth separation region 103a/103b is a cross shape in the plan view (Figs. 6, 19).

    PNG
    media_image1.png
    548
    694
    media_image1.png
    Greyscale

            
    PNG
    media_image2.png
    418
    536
    media_image2.png
    Greyscale
                
            
    PNG
    media_image3.png
    475
    604
    media_image3.png
    Greyscale

                 
    PNG
    media_image4.png
    477
    561
    media_image4.png
    Greyscale
+
	In re claims 2 and 12 , Pyo et al. teach that the first, second, third and fourth pixels PX1-PX4 are displaced in a 2x2 array (Fig.6).

	In re claims 3 and 13 , Pyo et al. teach that at least the first separation region 105 is of a first type (i.e. a linear-shaped type, Fig. 6) and at least one of the second, third and fourth separation regions 103a/103b is of a second type (e.g. 103a/103b is a cross-shaped type, Fig. 19).
	
	In re claims 4 and 14, Pyo et al. teach that the first type 105 includes an impurity ion implanted region (i.e. 105 is a dopant region, col. 11, lines 61-62).

	In re claims 5 and 15, Pyo et al. teach that the second type 103a/103b or 103 includes a silicon dioxide (col. 11, lines 35-36).

	In re claims 6 and 16, Pyo et al. teach that the first pixel PR is a red pixel. (Note “R” in PR refers to red)

	In re claims 7 and 17, Pyo et al. teach a color filter 303R passes red light to the first pixel PR (Fig. 7B).

	In re claims 9 and 19, Pyo et al. teach further comprising an element separator 101 (Fig. 7B), wherein the first, second, third and fourth pixels PX1-PX4 are separated from each other in the light detecting device by the element separator 101 (Figs. 6 and 7B).
	In re claims 10 and 20, Pyo et al. teach that the element separator 101 includes a silicon dioxide film (col. 8, line 64) embedded in a trench (col. 9, lines 2-3).

	In re claim 11, Pyo et al. teach a light detecting device, comprising:
a plurality of pixels PX1-PX4, each of the pixels including a photoelectric conversion element 110a/110b formed in a semiconductor substrate, the plurality of pixels PX1-PX4 including: 
a first pixel PX1, wherein the photoelectric conversion element 110a/110b of the first pixel PX1 is divided into two portions 110a and 110b by a first separation region 105 (Figs. 7B, 19);
a second pixel PX2, wherein the photoelectric conversion element 110a/110b of the second pixel PX2 is divided into two portions 110a and 110b by a second separation region 103a/103b (Figs. 7B, 19);
a third pixel PX3, wherein the photoelectric conversion element 110a/110b of the third pixel PX3 is divided into two portions 110a and 110b by a third separation region 103a and 103b (Fig.6); and
a fourth pixel PX4, wherein the photoelectric conversion element 110a/110b of the fourth pixel PX4 is divided into four portions by a fourth separation region 103a/103b (Figs. 6 and 19).


Rejection B:
	In re claim 1, Pyo et al. teach first, second, third, and fourth pixels PX1-PX4 disposed adjacent to each other in a plan view (Fig. 6), and
the first, second, third, and fourth pixels PX1-PX4 including first, second, third, and fourth photoelectric conversion regions 110a/110b (note: each of first, second, third and fourth photoelectric conversion regions comprises 110a/110b,  Fig.7B),
wherein the first photoelectric conversion region 110a/110b (in pixel PR, Figs.6, 21) includes first and second portions 110a and 110b divided by a first separation region 105 (Figs. 7B, 19),
wherein the second photoelectric conversion region 110a/110b (in pixel PG2, Figs.6, 21) includes third and fourth portions 110a and 110b divided by a second separation region 103a/103b (Figs. 7B, 19),
wherein the third photoelectric conversion region 110a/110b (in pixel PG1, Figs. 6, 7B) includes fifth and sixth portions 110a and 110b divided by a third separation region 103a/103b (Fig. 6),
wherein the fourth photoelectric conversion region 110a/110b (in pixel PB, Fig. 6) includes seventh, eighth, ninth  and tenth portions 7-10 (Fig. 6) divided by a fourth separation region 103a/103b (Fig. 6); and wherein the fourth separation region 103a/103b is a cross shape in the plan view (Fig. 6).

	In re claims 6 and 16, Pyo et al. teach that the first pixel PR is a red pixel. (Note “R” in PR refers to red)  
	In re claims 7 and 17, Pyo et al. teach a color filter 303R passes red light to the first pixel PR (Fig. 7B).


    PNG
    media_image5.png
    548
    694
    media_image5.png
    Greyscale

	In re claims 8 and 18, Pyo et al. teach that the second pixel PX2 is green pixel PG2 (note: G” in PG2 refers to green), the third pixel PG1 is a green pixel PG1, and the fourth pixel PX4 is a blue pixel PB (note: “B” in PB refers to blue).

	In re claim 11, Pyo et al. teach a light detecting device, comprising:
a plurality of pixels PX1-PX4, each of the pixels including a photoelectric conversion element 110a/110b formed in a semiconductor substrate, the plurality of pixels PX1-PX4 including: 
a first pixel PX1, wherein the photoelectric conversion element 110a/110b of the first pixel PX1 is divided into two portions 110a and 110b by a first separation region 105 (Figs. 7B, 19);
a second pixel PX2, wherein the photoelectric conversion element 110a/110b of the second pixel PX2 is divided into two portions 110a and 110b by a second separation region 103a/103b (Figs. 7B, 19);
a third pixel PX3, wherein the photoelectric conversion element 110a/110b of the third pixel PX3 is divided into two portions 110a and 110b by a third separation region 103a and 103b (Fig.6); and
a fourth pixel PX4, wherein the photoelectric conversion element 110a/110b of the fourth pixel PX4 is divided into four portions by a fourth separation region 103a/103b (Figs. 6 and 19).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 3, 9-11, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/020144) in view of Nomura (JP2015012127, submitted by the applicant).
	In re claim 1, Lee, in Figs. 10A, 10B and corresponding text, teaches a light detecting device, comprising:
first, second, third, and fourth pixels 110, 115, 125, 120 disposed adjacent to each other in a plan view (Fig. 10A), and
the first, second, third, and fourth pixels 110, 115, 125 and 120 including first, second, third, and fourth photoelectric conversion regions PD1, PD2, PD3 and PD4 (note: there are two PD in each of 110, 115, 125 and 120, Fig. 10B),
wherein the first photoelectric conversion region PD1 includes first and second portions divided by a first separation region SP1 or 210 (Fig. 10B),
wherein the second photoelectric conversion region PD2 includes third and fourth portions divided by a second separation region SP2 or 300 (Fig. 10B),
wherein the third photoelectric conversion region PD3 includes fifth and sixth portions divided by a third separation region SP3 or 300 (Fig. 10B),
wherein the fourth photoelectric conversion region PD4 includes seventh, eighth, ninth, and tenth portions divided by a fourth separation region SP4 or 300 (Fig. 10B).
	The only limitation that Lee reference did not teach is that the fourth separation region SP4 or 300 is a cross shape in the plan view.
           
    PNG
    media_image6.png
    555
    433
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    356
    654
    media_image7.png
    Greyscale

Nomura, however, in an analoshour art of the light detecting device, teaches that the separation region 55-1 (note: a dug-in light-shilding film 55-1 acts as the separation region, as it separates portions of the photoelectric conversion region) located between portions of the photoelectric conversion region 51a1-1, 51a2-1, 51a3-1, 51a4-1 can be formed with the cross shape in the plan view (Figs. 3, 5, 6 and [0043]).


    PNG
    media_image8.png
    349
    1002
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    649
    477
    media_image9.png
    Greyscale



	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the separation region of Lee with Nomura’s teachings so that the fourth separation region becomes the cross shape in the plan view.  The motivation for doing so is to prevent optical crosstalk in the light detecting device (refer to [0044] in Nomura), which in turn would improve the performance of the light detecting device.
	In re claims 3 and 13, Lee, in Figs. 10A, 10B and corresponding text, teaches that at least the first separation region SP1 or 210 is of a first type 210 (i.e. a device isolation pattern comprising an insulating material of which its refractive index is lower than that of the substrate, [0094]) and at least one of the second, third and fourth separation regions SP2, SP3 and SP4 is of a second type 300 (i.e. another device isolation region which include a different material from that of 200, [0081]).

	In re claims 9 and 19, Lee, in Fig. 10B and corresponding text, teaches an element separator ES, wherein the first, second, third, and fourth pixels 110, 115, 125 and 120 are separated from other pixels in the light detecting device by the element separator ES.

    PNG
    media_image10.png
    479
    814
    media_image10.png
    Greyscale

	In re claims 10 and 20, Lee, in Fig. 10B and corresponding text, teaches that the element separator ES includes a silicon dioxide film embedded in a trench, because the element separator ES comprises elements 200 and 300 formed in the trench, wherein the element 200 is made of silicon dioxide ([0079]).

	In re claim 11, Lee, in Fig. 10B and corresponding text, teaches a light detecting device, comprising:
a plurality of pixels 110, 115, 125 and 120, each of the pixels including a photoelectric conversion element PD formed in a semiconductor substrate, the plurality of pixels 110, 115, 125 and 120 including: a first pixel 110, wherein the photoelectric conversion element PD of the first pixel 110 is divided into two portions by a first separation region SP1 or 210;
a second pixel 115, wherein the photoelectric conversion element PD of the second pixel 115 is divided into two portions by a second separation region SP2 or 300;
a third pixel 125, wherein the photoelectric conversion element PD of the third pixel 125 is divided into two portions by a third separation region SP3 or 300; and
a fourth pixel 120, wherein the photoelectric conversion element PD of the fourth pixel 120 is divided into four portions by a fourth separation region SP4 or 300.

	The only limitation that Lee reference did not teach is that the fourth separation region SP4 or 300 is a cross shape in the plan view.  Nomura reference, however, would remedy the deficiency of Lee, as stated above in the rejection against claim 1.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                
    PNG
    media_image11.png
    797
    607
    media_image11.png
    Greyscale

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 15, 2022



/HSIEN MING LEE/